DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on June 13, 2022, claims 1-7 are pending. Claim 1 is amended. Claims 5-7 are newly added.  

Response to Arguments
Applicant's arguments filed June 13, 2022 with regards to the art rejections of claims 1-3 under Kremin (2016/0004354 A1) have been fully considered but they are not persuasive. It is contended that Kremin does not disclose a claimed capacitor which is connected in series between the sensor electrode and the detection circuit as recited in claim 1. (Applicant Remarks at pg. 5). Specifically, Applicant is submitting that the cited capacitor within Kremin Cx (Figs. 6-8) can only correspond to the sensor electrode, and thereby there is no additional capacitor which is connected in series between Cx and the detection circuit (mapped to Fig. 5; capacitance sensor, #201 and digital code #431). In addition, Applicant submits that Kremin also fails to disclose a bias unit that biases a potential of the electrode via resistor. (Applicant Remarks at pg. 5).
The Examiner respectfully disagrees with the above conclusions. Even taken arguendo that the sensing capacitor Cx cannot be equated onto the “capacitor that is connected in series…” element,  Applicant’s amendments and added new claims allow for an alternative interpretation and mapping of the Kremin reference. Specifically, the modulator capacitor Cmod (Figs. 6-8, Cmod; Detailed Description, [0110-0152]) is used to equate onto the element “a capacitor that is connected in series between the sensor electrode and the detection circuit”. As depicted in Figs. 6-8, Cmod is connected between the sensor element 611 and the output digital code 431. Thereby, it will read upon “a capacitor that is connected in series between the sensor electrode and the detection circuit”. Furthermore, the previously cited bias resistor (Figs, 6-8, bias resistor, #625) continues to read upon the other contended element “a bias unit that biases a potential of the sensor electrode via a resistor” because it explicitly teaches a resistor that biases the voltage potential (Detailed Description, [0111-0152], “The sigma-delta modulator 430 includes the comparator 621, latch 622, modulator capacitor C.sub.mod 623, modulator feedback resistor 625, which may also be referred to as bias resistor 625, and voltage source 626. The output of the comparator may be configured to toggle when the voltage on the modulator capacitor 623 crosses a reference voltage 624… Because the current via bias resistors R.sub.b 625 continues to flow, the voltage on modulator capacitor 623 starts dropping. When it drops below the reference voltage 624, the output of the comparator 621 switches again, enabling the modulator 623 to start charging. As previously mentioned, the latch 622 and the comparator 621 set sample frequency of the sigma-delta modulator 420.”). For the foregoing, treasons, the rejection grounds are mainlined for claims 1-3 with Kremin, and the rejection for claim 4 maintained with the combination of Kremin and Yamazaki (US 2016/0240684 A1).
New claims 5-7 were not separately argued by Applicant and turn on the challenge to independent claim 1. However, claims 5-7 also continue to be anticipated by the Kremin reference, and are further detailed in the rejection section below. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremin, United States Patent Application Publication No. US 2016/0004354 A1.

Regarding claim 1, Kremin discloses a detection device (Figs. 6-8, generally) comprising: 
a sensor electrode (Fig. 6A, sensor element #611), an operating body causing an electrostatic capacitance of the sensor electrode to change (See inter alia, Fig 1A-1K, Fig. 6A-6B); 
a shield electrode that has a parasitic capacitance between the sensor electrode and the shield electrode (Fig. 9A-9B, shielding electrode, #902; Detailed Description, [0153-0157], “Here the sensor capacitance C.sub.x is the capacitance on the sensor element (e.g., switching capacitor) and the parasitic capacitance C.sub.p is between the shielding electrode 902 and sensor element 901”), and that is driven by an alternating-current voltage (See inter alia, Fig. 1F, Vsource, Fig. 6m OSC, #641); 
a detection circuit that is electrically connected to the sensor electrode and the shield electrode, and configured to detect the electrostatic capacitance of the sensor electrode (Fig. 5, capacitance sensor, #201, digital code, #431; Detailed Description, [0105-0115]); 
a capacitor that is connected in series between the sensor electrode and the detection circuit (Figs. 6-8, Cmod; Detailed Description, [0110-0152], “In one embodiment of the method of operation, at power on, the modulator capacitor 623 has zero voltage and switching capacitor resistor (formed by sensing capacitor Cx 611, and switches Sw.sub.1 651 and Sw.sub.2 652) is connected between Vdd line 626 and modulator capacitor 623. This connection allows the voltage on the modulator capacitor 623 to rise.”); and 
a bias unit that biases a potential of the sensor electrode via a resistor (Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152]).

Regarding claim 2, Kremin discloses wherein the bias unit electrically connects the sensor electrode to the shield electrode via the resistor, and thus biases the potential of the sensor electrode (Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152], “Using the control signal 629, the sigma-delta modulator 420 operates to switch, in and out, the connection of bias resistor 625 to the charge modulator capacitor 623 to discharge and charge the modulator capacitor 623.”; See also Fig. 9, Detailed Description, [0150-0166]).

Regarding claim 3, Kremin discloses wherein the bias unit electrically connects the sensor electrode to a direct-current power supply via the resistor, and thus biases the potential of the sensor electrode (Figs. 6-8, bias resistor, #625; Detailed Description, [0111-0152], “It should be noted that the bias resistor (e.g., bias resistor 625 or 627 of FIGS. 6A and 6C, and FIGS. 6B and 6D, respectively) can be replaced by a current source and a fixed reference voltage for the reference voltage 624 can be used. For example, the charging current may be generated in a register programmable current output DAC (also known as IDAC). Accordingly, the current source may be a current DAC or IDAC. The IDAC output current may be set by an 8-bit value provided by the processing device 210, such as from the processing core 202.”).

Regarding claim 5, Kremin disclose wherein the bias unit includes another resistor electrically connected between the sensor electrode and a ground (Figs. 6-8, R1; Detailed Description, [0130-0131], “It should be noted that the reference voltage 624 of FIGS. 6A-6D is derived from a voltage divider using two resistors (e.g., R1 and R2) and the voltage source on Vdd line 626. Alternatively, the reference voltage 624 may be set using other methods known by those of ordinary skill in the art, such as a separate voltage source, filtered PWM signal, or the like.”).  

Regarding claim 6, Kremin disclose
 wherein a change in the electrostatic capacitance of the sensor electrode is input to the detection circuit as a voltage signal (Detailed Description, [0110-0120], “The output 421 of the sigma-delta modulator 420 is also output to digital filter 430, which filters and/or converts the output into the digital code 431….The digital filter 430 is coupled to receive the output 421 of the sigma-delta modulator 420. The output 421 of the sigma-delta modulator 420 may be a single bit bit-stream, which can be filtered and/or converted to the numerical values using a digital filter 430. In one embodiment, the digital filter 430 is a counter. In the other embodiment, the standard Sinc digital filter can be used. Alternatively, other digital filters may be used for filtering and/or converting the output 421 of the sigma-delta modulator 420 to provide the digital code 431. It should also be noted that the output 421 may be output to the decision logic 402 or other components of the processing device 210, or to the decision logic 451 or other components of the host 250 to process the bitstream output of the sigma-delta modulator 420”), and 
wherein the capacitor is configured to reduce an amplitude of the voltage signal input to the detection circuit (Figs. 6-8, Cmod; Detailed Description, [0110-0152], “This connection allows the voltage on the modulator capacitor 623 to rise. When this voltage reaches the comparator reference voltage, V.sub.ref 624, the comparator 621 toggles and gates the control signal 643 of the switches Sw.sub.1 651 and Sw.sub.2 652, stopping the charge current. Because the current via bias resistors R.sub.b 625 continues to flow, the voltage on modulator capacitor 623 starts dropping. When it drops below the reference voltage 624, the output of the comparator 621 switches again, enabling the modulator 623 to start charging. As previously mentioned, the latch 622 and the comparator 621 set sample frequency of the sigma-delta modulator 420.”).  

Regarding claim 7, Kremin discloses 
wherein the detection circuit includes a differential amplifier configured to amplify a difference between a voltage signal from the shield electrode and a voltage signal from the sensor electrode, thereby outputting an amplified differential signal (Figs. 1A-1K, Detailed Description, [0021], “…however, the integration capacitor voltage rises in the linear way with respect to the number of cycles by placing the integration capacitor in the feedback of an operational amplifier.”) , and 
wherein the capacitor is configured to reduce an amplitude of the voltage signal from the sensor electrode, thereby preventing saturation of the amplified differential signal (Figs. 6-8, Cmod; Detailed Description, [0110-0152], “This connection allows the voltage on the modulator capacitor 623 to rise. When this voltage reaches the comparator reference voltage, V.sub.ref 624, the comparator 621 toggles and gates the control signal 643 of the switches Sw.sub.1 651 and Sw.sub.2 652, stopping the charge current. Because the current via bias resistors R.sub.b 625 continues to flow, the voltage on modulator capacitor 623 starts dropping. When it drops below the reference voltage 624, the output of the comparator 621 switches again, enabling the modulator 623 to start charging. As previously mentioned, the latch 622 and the comparator 621 set sample frequency of the sigma-delta modulator 420.”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kremin view of Yamazaki et al., United States Patent Application Publication No. US 2016/0240684 A1.

Regarding claim 4, Kremin discloses every element of claim 1, but does not explicitly disclose 
wherein the sensor electrode and the shield electrode are disposed in a steering wheel.
Yamazaki, in a similar field of endeavor, discloses a detection device (See inter alia, Daetiled Description, [0324-0327],  [0361], [0420])  wherein the sensor electrode and the shield electrode are disposed in a steering wheel (Fig.46D, display portion, #9721; Detailed Description; Detailed Description, [0432-0440], “FIG. 46D illustrates the inside of a car in which a bench seat is used as a driver seat and a front passenger seat. A display portion 9721 is a display device or input/output device provided in a door portion. For example, the display portion 9721 can compensate for the view hindered by the door portion by showing an image taken by an imaging unit provided on the car body. A display portion 9722 is a display device provided in a steering wheel”).
It would have been obvious to one of ordinary skill in the art to modify the detection circuit of Kremin to include its implementation within an automobile steering wheel, as shown in Yamazaki, because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results.  More specifically, incorporating a capacitive touch sensing circuit, for a touch display, within an automobile permits greater operator interaction and safety (see Yamazaki, Detailed Description, [00432-0450], “That is, showing an image taken by an imaging unit provided on the outside of the car body leads to elimination of blind areas and enhancement of safety. In addition, showing an image so as to compensate for the area that a driver cannot see makes it possible for the driver to confirm safety easily and comfortably... A display portion 9722 is a display device provided in a steering wheel…The display portion 9714, the display portion 9715, and the display portion 9722 can display a variety of kinds of information such as navigation data, a speedometer, a tachometer, a mileage, a fuel meter, a gearshift indicator, and air-condition setting. The content, layout, or the like of the display on the display portions can be changed freely by a user as appropriate”). This known benefit in Yamazaki is applicable to Kremin’s detection circuit as they both share characteristics and capabilities, namely, they are directed to capacitive touch sensing display devices which provide robust sensing capabilities (See Kremin, Background, [0003-0004]).  Therefore, it would have been recognized that modifying an integrated touch display to include its incorporation within a steering wheel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate touch displays in automobiles and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWIN XIE/Primary Examiner, Art Unit 2626